U NITED S TATES N AVY –M ARINE C ORPS
                C OURT OF C RIMINAL A PPEALS
                           _________________________

                               No. 201600121
                           _________________________

                    UNITED STATES OF AMERICA
                                    Appellee
                                        v.
                         AUTERY DUNBAR, JR.
                  Lance Corporal (E-3), U.S. Marine Corps
                                Appellant
                         _________________________
 Appeal from the United States Navy-Marine Corps Trial Judiciary

Military Judge: Lieutenant Colonel Eugene H. Robinson Jr., USMC.
      For Appellant: Lieutenant Commander Ryan C. Mattina,
                            JAGC, USN.
For Appellee: Lieutenant Commander Justin C. Henderson, JAGC,
         USN; Lieutenant Megan P. Marinos, JAGC, USN .
                      _________________________

                          Decided 15 December 2016
                           _________________________

Before C AMPBELL , R UGH , and H UTCHISON , Appellate Military Judges
                       _________________________

This opinion does not serve as binding precedent, but may be cited
as persuasive authority under NMCCA Rule of Practice and
Procedure 18.2.
                     _________________________

   PER CURIAM:
    At an uncontested special court-martial, the appellant was convicted of
one specification of violating a lawful general order,1 three specifications of
assault consummated by battery, and one specification of adultery in
violation of Articles 92, 128, and 134, Uniform Code of Military Justice




   1   Marine Corps Order 1000.9A, Sexual Harassment (30 May 06).
                      United States v. Dunbar, No. 201600121


(UCMJ), 10 U.S.C. §§ 892, 928, and 934 (2012).2 The military judge sentenced
the appellant to 10 months’ confinement, reduction to pay grade E-1, and a
bad-conduct discharge. The convening authority (CA) approved the sentence
as adjudged.
    The appellant raises a single assignment of error arguing he was denied
the benefit of his bargain when the Government did not pay automatic
forfeitures to his wife in violation of the negotiated provision of the pretrial
agreement (PTA).3 As a remedy, the appellant asks this court to order specific
performance. We disagree, find no error materially prejudicial to the
appellant’s substantial rights, and affirm the findings and sentence. Arts.
59(a) and 66(c), UCMJ.
                                  I. BACKGROUND
    On 24 November 2015, the appellant and his attorney signed a PTA
which was accepted by the CA on 30 November 2015. The agreement
specifically addressed the deferral and waiver of automatic forfeitures as
follows:
        Automatic forfeitures will be deferred provided that the
        accused establishes and maintains a dependent’s allotment in
        the total amount of the deferred forfeiture amount during the
        entire period of the deferment. This Agreement constitutes the
        accused’s request for, and the convening authority’s approval
        of, deferment of automatic forfeitures pursuant to Article
        58b(a)(1), UCMJ. The period of deferment will run from the
        date automatic forfeitures would otherwise become effective
        under Article 58b(a)(1), UCMJ, until the date the convening
        authority acts on the sentence. Further, this Agreement
        constitutes the accused’s request for, and the convening
        authority’s approval of waiver of automatic forfeitures. The
        period of waiver will run from the date the convening authority
        takes action on the sentence for six months.4
   The appellant was confined for 125 days prior to his trial, from 9 August
2015 until 11 December 2015. During trial the military judge correctly
explained the forfeiture provisions in detail, specifically advising the
appellant that the automatic forfeiture of two-thirds pay during any period of

    2 Two of the Article 128, UCMJ, convictions resulted from the appellant pleading

guilty to assault consummated by battery as lesser included offenses of alleged
abusive sexual contact violations of Article 120, UCMJ.
   3 Pursuant to the PTA, charges originally referred to general court-martial were
withdrawn and re-referred to this special court-martial. See Record at 10.
   4   Appellate Exhibit (AE) IV at ¶ 3(b) (emphasis added).

                                           2
                       United States v. Dunbar, No. 201600121


confinement would take effect if the appellant was adjudged a punitive
discharge along with any confinement or confinement in excess of six
months.5 Furthermore, when explaining the terms and effect of the PTA, the
military judge reiterated the requirement that the appellant establish a
dependent allotment in order to take advantage of the automatic forfeiture
protection provision of the agreement.6 On 14 December 2015, the appellant’s
trial defense counsel submitted a clemency request pursuant to RULE FOR
COURTS-MARTIAL 1105(b), MANUAL FOR COURTS-MARTIAL, UNITED STATES
(2012 ed.), asking the CA to disapprove all remaining confinement; the
request did not discuss the automatic forfeitures.7 The appellant reached his
end of active obligated service (EAOS) in January 2016, during post-trial
confinement before the CA acted on his court-martial on 21 March 2016.
                                   II. DISCUSSION
    The interpretation of the meaning and effect of the terms of a PTA is a
question of law, which we review de novo. United States v. Lundy, 63 M.J.
299, 301 (C.A.A.F. 2006). Whether or not the government has complied with
the material terms of the PTA is a mixed question of fact and law. United
States v. Smead, 68 M.J. 44, 59 (C.A.A.F 2009). When an accused pleads
guilty “in reliance on promises made by the Government in a pretrial
agreement, the voluntariness of that plea depends on the fulfillment of those
promises by the Government.” United States v. Perron, 58 M.J. 78, 82
(C.A.A.F. 2003) (citing Santobello v. New York, 404 U.S. 257, 262 (1971).
When the government does not perform those promises, “the critical issue is
whether the misunderstanding or nonperformance relates to the material
terms of the agreement.” United States v. Smith, 56 M.J. 271, 273 (C.A.A.F.
2002) (citation and internal quotation marks omitted). However, the
appellant bears the burden of establishing that the term is material and that
the circumstances establish governmental noncompliance. Lundy, 63 M.J. at
302.
    Here, the PTA required the appellant to “establish and maintain” an
allotment in the amount of the forfeited pay for the duration of the period of
automatic forfeiture protection.8 Simply put, the appellant was not entitled to
deferment of automatic forfeitures until he satisfied the condition precedent
that he establish an allotment. The appellant failed to do this. Consequently,

   5   Record at 63.
   6  Id. at 99. The military judge also emphasized that regardless of the deferment
and waiver provisions of the PTA, once the appellant reached his end of active
obligated service in January 2016, his pay would cease.
   7   Trial Defense Counsel ltr 5811 Ser DEF of 14 Dec 15.
   8   AE IV.

                                          3
                      United States v. Dunbar, No. 201600121


this case does not involve government non-performance under the PTA, but
rather the appellant’s failure to fulfill his obligations under the agreement.
    The appellant concedes that he did not establish an allotment, but avers
that the “rules and procedures” attendant to his confinement, exacerbated by
an indifferent command, prevented him from doing so.9 In support of this
argument, the appellant and his wife submitted declarations detailing their
struggles in attempting to establish a dependent’s allotment.
    Neither declaration is compelling and the appellant falls well short of
establishing governmental non-compliance with the PTA. Indeed, the
appellant simply states that the he was “very limited . . . . as far as
requesting for [his] command[’]s assistance,” that he “tried multiple times . . .
. to set up the allotment,” and he was told by command representatives that
they would “make sure someone deals with the situation.”10
    Likewise, the appellant’s wife merely reiterates that the appellant told
her to expect to receive some portion of the appellant’s pay deposited directly
into her account, that the appellant’s trial defense counsel told her to set up
an account that only listed her as an account holder, and that, to her
knowledge, she had not received any pay.11
   What is missing from these declarations, however, is striking. The
appellant was in pretrial confinement, with access to counsel, for over four
months, and the PTA was submitted by the appellant and his counsel over
two weeks before trial. At no point during this pretrial phase did the
appellant or his trial defense counsel raise any concerns with the CA about
the appellant’s ability to establish a dependent allotment. At trial, the
appellant raised no concerns regarding his requirement to establish and
maintain an allotment when the military judge explained the effect of the
PTA’s automatic forfeiture protection provisions. Finally, trial defense
counsel, again, raised no concerns in his post-trial clemency request to the
CA.
   As the appellant did not meet the condition precedent required by the
PTA—that the appellant establish and maintain a dependent allotment—
there was no requirement to defer automatic forfeitures before the
appellant’s pay ended at his EAOS in January 2016.12 As a result, the

   9   Appellant’s Brief and Assignment of Error of 8 Aug 2016 at 7.
   10 Appellant’s Motion to Attach of 8 Aug 2916, Appellant’s Declaration of 5 Aug
2016 at 2.
   11   Id., Declaration of S. Dunbar of 5 Aug 2016 at 1.
   12 The appellant was not entitled to receive pay, and there was nothing for the
CA to waive. Therefore, reference to waiver in the CA’s action is a nullity.

                                            4
                United States v. Dunbar, No. 201600121


appellant has not met his burden of establishing            governmental
noncompliance with any material term of the PTA.
                           III. CONCLUSION
     The findings and the sentence as approved by the CA are affirmed.


                                    For the Court



                                       R.H. TROIDL
                                       Clerk of Court




                                   5